Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022, that includes a response to the Final Office Action mailed June 30, 2022, has been entered. Claims 1, 2, 8, 10, and 20 have been amended; claim 7 has been canceled; and no claims have been newly added. Claims 4, 13, 15, 16, 19, 23, 25, and 26 have been withdrawn. Claims 1-3, 5, 6, 8-12, 14, 17, 18, 20-22, and 24 are under examination in the application. 
Claim Objections
Claims 1 and 20 are objected to because of the following:
1. In claim 1, there should be a semicolon, rather than a comma, between “propylene glycol” and “and”, and also between “water” and “wherein”. 
2. In claim 20, the expression “arginine at about .0 mg/ml to about 15.0 mg/ml” appears to contain a typographical error, i.e. “.0 mg/ml”.
Appropriate correction is required
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 22, and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 stipulates that the composition contains “about .0 mg/ml to about 15 mg/ml” of the amino acid. One of ordinary skill in the art would not understand the metes and bounds of the value “about .0 mg/ml” and thus cannot definitively ascertain the metes and bounds of the claim. 
***For examination at this time, until further clarification, the specified amount for the amino acid is assumed to be “about 1.0 mg/ml to about 15.0 mg/ml”, based on the amount specified for arginine (i.e. an amino acid) in claim 20 in the most recent prior-filed claim set. 
Claims 21, 22, and 24 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-12, 14, 17, 18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar et al. (U.S. Patent Application Pub. No. 2018/0214374), in view of Parikh et al. (U.S. Patent No. 9,345,772).
Applicant Claims
Applicant’s elected subject matter is directed to a stable liquid formulation for parenteral administration consisting essentially of 20-125 mcg/ml levothyroxine sodium, 1-15 mg/ml arginine, 25-60 wt% propylene glycol, and 0.005-0.02 wt% monothioglycerol; wherein the pH is 9-11.5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising e.g. levothyroxine sodium, a buffering agent, a solvent, and an antioxidant; wherein the buffering agent can be arginine, the solvent can be propylene glycol, and the antioxidant can be monothioglycerol, wherein the effective amount of levothyroxine sodium for parenteral administration is e.g. 20-100 mcg/ml, and wherein the pH can be e.g. 11 (see anstract; paragraphs 0005, 0010, 0020-0025, 0027, 0028, 0030, 0032-0039, 0041-0042). 
Parikh et al. disclose that an effective amount of an antioxidant, e.g. thioglycerol (i.e. monothioglycerol), in a stable liquid formulation for parenteral administration comprising levothyroxine sodium is about 0.001-2 wt% (see e.g. Col. 5, lines 40-51). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chandrashekhar et al. do not explicitly disclose that the monothioglycerol effective amount is about 0.001-0.03 wt%. This deficiency is cured by the teachings of Parikh et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chandrashekhar et al. and Parikh et al., outlines supra, to devise Applicant’s presently claimed composition. 
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising e.g. levothyroxine sodium, a buffering agent, a solvent, and an antioxidant; wherein the buffering agent can be arginine, the solvent can preferably include propylene glycol, and the antioxidant can be monothioglycerol, and wherein the pH can be e.g. 11. Since Parikh et al. disclose that the effective amount of e.g. thioglycerol (i.e. monothioglycerol) in a stable liquid formulation for parenteral administration comprising levothyroxine sodium at pH 6-11.5 is about 0.001-2 wt%, one of ordinary skill in the art would thus be motivated to employ the monothioglycerol in the amount of about 0.001-2 wt% in the Chandrashekhar et al. formulation, with the reasonable expectation of success that the resulting formulation will be stable at e.g. pH 6-11.5 and will be suitable for parenteral administration.
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising 0.01-1 mg levothyroxine sodium, 0.01-4 mg arginine, and 0.01-1 ml propylene glycol per 0.1-2 ml (see Example 1). Hence, for a 2 ml formulation, and with 4 mg arginine and 1 ml propylene glycol, the amount of arginine would thus be 2 mg/ml and the amount of propylene glycol would be 50 wt%, which are not patentably distinct from the corresponding claimed ranges. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the presently claimed stable parenteral liquid formulation does not include sodium iodide, potassium iodide and/or any of the cyclodextrins” and “thus, Chandrashekhar fails to anticipate the claimed formulation” since “Chandrashekhar neither teaches nor remotely suggests that the skilled artisan remove its stabilizing agents”, moreover, “the presently claimed stable parenteral liquid formulation does not a chelator (EDTA) as required by Parikh” and “Parikh also does not teach or suggest that the stabilizing agents of sodium iodide or potassium iodide and/or a cyclodextrin…be removed”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Chandrashekhar is not presented as an anticipatory reference. Indeed, neither Chandrashekhar nor Parikh has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103 over the combination of Chandrashekhar and Parikh, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
2. Applicant’s claims, as now amended, are directed to a composition “consisting essentially of” the recited elements in the recited amounts, not “consisting of” the recited elements in the recited amounts. The transitional phrases “consisting essentially of” and “consisting of” are very different. While the claims contain the former, Applicant is arguing as if the claims contained the latter. The claims do not necessarily exclude “sodium iodide, potassium iodide and/or any of the cyclodextrins” and do not necessarily exclude a chelator (EDTA). 
3. Furthermore, because Applicant’s composition, as Applicant has expressly pointed out, is a “stable parenteral liquid formulation of levothyroxine”, further including stabilizing agents shown in the prior art to thus stabilize a liquid formulation of levothyroxine will certainly not materially affect the basic characteristics of the invention. In other words, the inclusion of these agents in question will no doubt still result in a “stable parenteral liquid formulation of levothyroxine”. 
ii) Applicant contends that “Parikh mirrors Chandrashekhar’s disclosure that the use of pH adjusting agents and/or antioxidants are not required, are merely optional and are not taught to impart any particular function, let alone stability” whereas “the present application evidences the stability impact for monothioglycerol, in the claimed amount”. 
The Examiner, however, would like to point out the following: 
1. Chandrashekhar and Parikh each disclose a stable liquid formulation for parenteral administration comprising levothyroxine sodium, each also expressly discloses that their stable liquid formulation comprising levothyroxine can contain an antioxidant, and indeed each expressly discloses that the antioxidant can be e.g. monothioglycerol. Without question, then, in view of the cited prior art, one of ordinary skill in the art would absolutely be able to arrive at a stable liquid formulation for parenteral administration comprising levothyroxine sodium and monothioglycerol with a reasonable expectation of success. 
2. Therefore, as one of ordinary skill in the art, in view of the cited prior art, would arrive at the claimed composition itself, this is sufficient to preclude the patentability of the claimed composition. The cited prior art need not explicitly disclose that an antioxidant, and monothioglycerol in particular, imparts a “stabilizing function” to the formulation. Indeed, it is sufficient that one of ordinary skill in the art include monothioglycerol as an antioxidant as expressly taught in the prior art. The reason one of ordinary skill in the art may include a specific constituent need not be the very same reason Applicant had for including the very same constituent. Applicant cannot patent or re-patent a prior art composition merely because they have devised a new reason or discovered a new benefit to include one of the constituent elements, such as monothioglycerol. 
3. Nor is a “stabilizing function” really even a different reason, since antioxidants are well known in the art and even beyond the art to impart a “stabilizing function” and are often employed in compositions for this very purpose. In any case, if the prior art discloses a composition comprising x amount of A and y amount of B, Applicant cannot patent or re-patent a composition comprising x amount of A and y amount of B merely because they have “discovered” that the y amount of B imparts a “stabilizing function”. Indeed, the y amount of B is imparting the very same “stabilizing function” in the prior art composition, whether or not the prior art expressly acknowledges it, and whether or not the “stabilizing function” was even known.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617